         Case 1:21-cr-00226-CRC Document 14 Filed 05/21/21 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



UNITED STATES OF AMERICA,                            )
                                                     )
                               Plaintiff;            )
                                                     )
                                                     )   Case No.: 21-CR-00226 (CRC)
                      v.                             )
                                                     )
                                                     )
CHRISTOPHER MOYNIHAN,                                )
                                                     )
                               Defendant.            )



                                NOTICE OF ASSIGNMENT

       The Office of the Federal Public Defender respectfully advises the Court that Assistant

Federal Public Defender Sabrina Shroff has assumed responsibility for the defense of Christopher

Moynihan in the above-captioned case. Mr. Alazo’s case had previously been assigned to Assistant

Federal Public Defender Tony Miles.

                                            Respectfully submitted,

                                            A.J. KRAMER
                                            FEDERAL PUBLIC DEFENDER

                                               /s/

                                            SABRINA SHROFF
                                            Assistant Federal Public Defender
                                            625 Indiana Avenue, N.W., Suite 550
                                            Washington, D.C. 20004
                                            (202) 208-7500
